Citation Nr: 1702667	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative arthritis.

2.  Entitlement to service connection for a right shoulder condition, secondary to left shoulder degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1990.

This appeal arose to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a video conference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is associated with the record.

The issue of entitlement to a rating in excess of 20 percent for left shoulder degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated right shoulder condition was aggravated by the Veteran's service-connected left shoulder condition.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right shoulder condition, secondary to a left shoulder condition, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a right shoulder condition, secondary to his service-connected left shoulder condition.  For the following reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following:

In October 2009, March 2010, and May 2010, the Veteran stated that he suffered from pain in his right shoulder which limited his range of motion and restricted his activities.  In March 2010, the Veteran reiterated his complaints of right shoulder pain and restriction on mobility and activities.

In the October 2016 hearing, the Veteran explained that his right shoulder condition developed because he was frequently forced to compensate for the deficiencies in his left shoulder.

In November 2016, the Veteran's physician submitted a statement stating that the Veteran persistently suffered from worsening right shoulder pain, possibly due to increased use or burden on the right shoulder from decreased mobility of the left shoulder.

The Board finds that service connection on a secondary basis is warranted for the Veteran's right shoulder condition.  First, the record amply demonstrates that the Veteran suffers from a current disability, and, granting the Veteran all reasonable doubt and finding the evidence in relative equipoise, second, the Veteran's right shoulder condition was caused by or aggravated by the Veteran's left shoulder condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board is persuaded by the Veteran's physician's November 2016 statement, as well as the Veteran's personal testimony at his October 2016 hearing.  The Board finds the Veteran's physician's statements persuasive, due to her experience with and knowledge of the Veteran and his condition.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that a private physician can become aware of critical medical facts by treating the veteran for an extended period of time).


ORDER

Service connection for a right shoulder condition, secondary to a left shoulder condition, is granted.
REMAND

The Veteran contends that he is entitled to a rating in excess of 20 percent for a left shoulder condition.  For the following reasons, the Board finds that a remand is warranted.

In November 2014, the Veteran's left shoulder physician submitted an assessment of the Veteran's left shoulder condition, stressing the Veteran's limited range of mobility and anterior instability.

In the October 2016 hearing, the Veteran explained that his mobility was greatly decreased; he was missing cartilage in his shoulder, and he suffered from internal damage to his shoulder.  The Veteran stated that at his most recent examinations, MRIs were conducted, but his range of motion was not measured; accordingly, the Veteran believed that he needed an up-to-date Compensation and Pension (C&P) examination before adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected left shoulder condition.  The examiner is asked to:

(a) Identify all pathology found to be present in the shoulder joint, to include scapulohumeral articulation, the arm, the humerus, and clavicle or scapula.

(b) Provide the range of motion of his scapulohumeral, arm, humerus, and clavicle or scapula, in degrees in active motion, passive motion, weight-bearing, and non-weightbearing, and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) Assess whether or not the Veteran suffers from dislocation, nonunion, or malunion of the clavicle or scapula.

(d) Assess whether or not the Veteran suffers from loss of head, nonunion, fibrous union, recurrent dislocation, or malunion of the humerus.

(e) Assess whether or not the Veteran suffers from ankylosis of the scapulohumeral, to include unfavorable, intermediate, or favorable abduction.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


